Exhibit 10.1

Pacific Ethanol, Inc. 2014 Short-Term Incentive Plan (“Plan”) Description

·Effective Date: The Plan was adopted by the compensation committee (the
“Compensation Committee”) of the board of directors of Pacific Ethanol, Inc.
(the “Company”) on June 13, 2014.

·Participants: The Company’s Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer, General Counsel and Vice President of Corporate
Development (“Executive Officers”), and other officer, director and
manager-level personnel will be eligible to participate in the Plan.

·Aggregate Plan Pool: The dollar amount of the aggregate Plan pool will be
established by the Compensation Committee.

·Awards: Awards under the Plan for Executive Officers will be determined by the
Compensation Committee. Awards under the Plan for other officer, director and
manager-level personnel will be determined by the Company’s executive committee,
within the limits of the Plan pool approved by the Compensation Committee.

·Individual Targets: The Plan payout targets for Executive Officers will be
determined by the Compensation Committee. The Plan payout targets for other
officer, director and manager-level personnel will be set as a percentage of a
participant’s base salary in accordance with compensation policies established
by the Company’s executive committee or a participant’s employment agreement
with the Company.

·Award Components: Awards under the Plan will be based on three elements:
financial performance, departmental performance and individual performance.
Company financial performance will be an element in all participants’ awards.
One or both of the departmental performance and individual performance elements
will also apply. Each element will be assigned a weighting based upon a
participant’s role in the Company.



   o The financial performance element will be based on an earnings before
interest, taxes, debt extinguishments, fair value adjustments, warrant
inducements and depreciation and amortization (“Adjusted EBITDA”) goal
established by the Compensation Committee. The financial performance element is
non-discretionary and will be funded at a rate of 0% to 175% of the
participant’s targeted payout amount for the element based on the level of
actual Adjusted EBITDA compared to the Adjusted EBITDA goal.          o The
departmental performance element will be based on quantitative criteria and
subjective elements established by the Company’s executive committee. The extent
to which a department will be deemed to have achieved its performance goals will
be determined by the Company’s executive committee in consultation with the
Compensation Committee. The departmental element is discretionary and will be
funded at a rate of 0% to 100% of the participant’s targeted payout amount for
the element.

 



 

 

 

 

         o

The individual performance element will be based on individual participant goals
based on quantitative criteria and subjective elements established by each
participant’s supervisor, in consultation with the Company’s executive
committee. The extent to which a participant will be deemed to have achieved his
or her individual performance goals will be determined by the Company’s
executive committee in consultation with the participant’s supervisor; provided,
however, that the extent to which a participant who is an Executive Officer will
be deemed to have achieved his or her individual performance goals will be
recommended by the Company’s Chief Executive Officer but ultimately determined
by the Compensation Committee. The individual performance element is
discretionary and will be funded at a rate of 0% to 100% of the participant’s
targeted payout amount for the element.



 

 

 

 

 

 

 

 

 

 

 

 



 

